UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:93-CR-84-T-17TGW

DARRELL FLOWERS.

ORDER
This cause is before the Court on:
Dkt. 135 First Step Memorandum
Dkt. 141 Renewed Unopposed Motion for Sentence Reduction

Under First Step Act of 2018.

Defendant Darrell Flowers requests a sentence reduction under Section
404 of the First Step Act of 2018 and 18 U.S.C. Sec. 3582(c)(1)(B). Defendant Flowers
requests that the term of imprisonment be reduced to 120 months, or time served,
whichever is greater, and stipulates to the imposition of an 8-year term of supervised
release, subject to the standard conditions of supervised release adopted in the

Middle District of Florida.

On February 8, 1994, Defendant Flowers was sentenced on Count 2 of
the Indictment, which charged Defendant Flowers with possession with intent
to distribute 50 grams or more of crack cocaine in violation of 21 U.S.C. Sec. 841(a)(1)
and 18 U.S.C Sec. 2, to a mandatory term of life imprisonment. The Government
filed an Information and Notice of Prior Convictions. (Dkt. 120-3). The Statement
of Reasons indicates that supervised release is not applicable. The PSR indicated
that Defendant Flowers was not eligible for supervised release due to mandatory

life imprisonment.

After consideration, Defendant Flowers’ Renewed Unopposed Motion

for Sentence Reduction is granted. Accordingly, it is
Case No. 8:93-CR-84-T-17TGW

ORDERED that Defendant Darrell Flowers’ Renewed Unopposed Motion
for Sentence Reduction (Dkt. 141) is granted. Defendant Flowers’ term of
imprisonment is reduced from Life to 120 months imprisonment, or time served,
whichever is greater, to be followed by an 8-year term of supervised release. The
remaining terms of the previous Final Judgment (Dkt. 5) (fine waived, and a $50 special
assessment fee) are incorporated by reference. The previous First Step Motion will

be denied as moot.
DONE and ORDERED in Chambers in Tampa, Florida on this 25

day of October, 2019.

J EF —_— GF

a

 
 
  
 
 

al ay ZS pss
a ar PO A he ne

ge ae i ag

PEE Me
RCE IC
nited States .

 

Copies to:

All parties and counsel of record
U.S. Probation Office

U.S. Marshal
